internal_revenue_service number info release date index number student life publishing inc attn randy hall ceo parkway lake drive hoover alabama department of the treasury washington dc third party communication none date of communication not applicable_person to contact jolene j shiraishi id no telephone number refer reply to cc psi b01 genin-133632-04 date august student life publishing inc ein legend taxpayer dear mr hall we are responding to a letter dated date submitted on behalf of the taxpayer with respect to an incorrect employer_identification_number ein listed on a form_2553 we contacted the ogden service_center service_center on the taxpayer’s behalf the service_center has informed us that it has accepted the taxpayer’s late s election effective date under the correct ein if the taxpayer has not received notice of the acceptance from the internal_revenue_service the taxpayer may request one from the service center’s entity control unit we hope that the above information proves helpful sincerely s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
